Opinion issued April 19, 2012.

In The
Court of
Appeals
For The
First District
of Texas
————————————
NO. 01-11-00955-CV
———————————
MICHEL PAPPILLION AND STACEY CARNEW, Appellants
V.
kimberly
levi, Appellee

 

 
On
Appeal from County Civil Court at Law No. 3
Harris
County, Texas

Trial
Court Cause No. 949676
 

 
MEMORANDUM OPINION
          Appellants, Michel Pappillion and Stacey Carnew, have
neither established indigence nor paid all the required fees.  See Tex.
R. App. P. 5 (requiring payment of fees in civil cases unless indigent),
20.1 (listing requirements for establishing indigence); see also Tex. Gov’t Code Ann. § 51.207 (Vernon
Supp. 2011), § 51.941(a) (Vernon 2005), § 101.041 (Vernon Supp. 2011)
(listing fees in court of
appeals); Order Regarding Fees Charged in Civil Cases in the Supreme Court and
the Courts of Appeals and Before the Judicial Panel on Multidistrict
Litigation, Misc. Docket No. 07-9138 (Tex. Aug. 28, 2007), reprinted in Tex. R. App. P.
app. A § B(1) (listing fees in court of appeals).  After being notified that this appeal was
subject to dismissal, appellants did not respond.  See Tex.
R. App. P. 5 (allowing enforcement of rule); 42.3 (allowing involuntary
dismissal of case).
          We dismiss the appeal for nonpayment
of all required fees.  
          We dismiss any pending motions as
moot.
PER CURIAM
Panel
consists of Justices Keyes, Bland, and Sharp.